Appeal brings for review judgment of conviction of grand larceny.
We have carefully examined the transcript of the record in light of the briefs and find no reversible error reflected therein. *Page 836 
The questions presented by the appellant have been heretofore considered by us in other cases and determined adversely to the contentions of this appellant. Therefore, no useful purpose may be served by promulgating an opinion restating what we hold to be the correct legal conclusions under such conditions.
The judgment should be affirmed.
So ordered.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, JJ., concur.